Title: To George Washington from James Mease, 22 July 1777
From: Mease, James
To: Washington, George



sir
Philadelphia July 22 1777

I had the honor of your Excellencys favor of 18 yesterday—Am sorry to find the French shoes turn out so ordinary & that so few have reach’d head Quarters, I have sent to Lancaster for a parcel, to which place all that were not likely to be soon wanted were sent during the Alarms we have had, I have taken great pains to get the sizes of the shoes encreased & am sorry to say I do not succeed so well as I could wish with respect to the clothing I am sure there is little if any cause of complaint I have directed them to be made of three different sizes: but

in general so little pains is taken by the officers to fit the Men that I have often seen a large coat hanging like a sack on a little fellow, whilst you see at same time a lusty fellow squeezed into a small one When ever the Clothes are distributed with proper attention the men are unexceptionably fitted. Mr Young by post informs me all the packages coming from Fishkill to Head Quarters were stoped on the road & opened (at the instigation of Col. Antill) by Genll sullivan who has taken from thence what ever he thought proper & Amongst other Articles 4 ps. blue broad Cloth & 30 ps. nankeens with butts. thread & what trimings he could find, These packages of peice goods were before opened at Fish kill by Genll Putnams order & the officers directed to be supplied with what ever they required & Mr Young has been detained by him several weeks after he had distributed all the clothing that was there suitable for the troops, This detention was in my opinion injurious to the service, my directions to Mr Young were to be governed in all things by the orders of your Excellency, where they failed my desire was that he should with all possible speed Issue the clothing as far as was suitable for the troops there & bring returns of what was deficient that no time might be unnecessarily lost in forwardg such supplies as the state of our finances would admit I submit it to the judgment of Your Excellency whether tis possible to conduct any business of this kind with order or propriety, if every commanding officer at every post on so extensive a Communication is at liberty to stop when he pleases & take what ever he thinks proper out of any goods that may be transporting from one post to another. I own it appears to me that it would been better for General sullivan to have been at the trouble of sending a person or writing for what he wanted to the next storekeeper or Assistant into Whose hands the goods would be put than expose them to damage as well as plunder by opening the packages on the road—Inclosed is a copy of a letter I lately received by which your Excellency will perceive how difficult tis to get any commodity to head Quarters which happens to be in demand on the road I fear we shall have little success by the application for the 4000 Blankets wh. were taken into Massachusetts as yet I have no particular information from the Agents—The peice of Suprfine blue cloth wh. I had ordered to be purchased for the use of your Excellency & familey has I fear been shared on the road so that if I cannot soon supply the Gentlemen with another they will not blame me too Much—I have urged the Agents in Massachusetts & Else where very particularly on the subject of Shoes & I have hopes in a little time to draw a parcel from thence in the mean time I could wish some of the officers were a little more careful to prevent waste of so great a Necessary. I Am with infinite Respect your Excellencies most obedient & most Hble servt

James Mease

